Citation Nr: 0326169	
Decision Date: 10/03/03    Archive Date: 10/15/03

DOCKET NO.  01-06 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for service connection for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L.  J. Vecchiollo





INTRODUCTION

The veteran served on active duty from August 1966 to May 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the Roanoke, 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).


FINDINGS OF FACT

1.  In January 1987 to February 1988, the RO denied the 
veteran's claim of service connection for PTSD.  He did not 
appeal either of those decisions, despite being notified of 
them and apprised of his procedural and appellate rights.

2.  Additional evidence since has been received, however, 
which is so significant that it must be considered to fairly 
decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The January 1987 & February 1988 decisions denying the 
claim for service connection for PTSD are final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104 (2003), 20.1103 
(2002).

2.  New and material evidence has been received since the 
January 1987 and February 1988 decisions to reopen this 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1987 and February 1988, the RO denied service 
connection for PTSD on the basis that a valid in-service 
stressor had not been demonstrated and that diagnoses of PTSD 
in medical records in the 1980's did not specify the 
stressors responsible for the disorder, let alone an in-
service stressor.  In those medical records from the 1980's, 
the veteran also was diagnosed with drug overdose, 
alcoholism, a generalized anxiety disorder with depressive 
features, reactive depression, an adjustment disorder, and a 
bipolar disorder.  His service personnel records indicate 
that he was awarded the National Defense Service Medal 
(NDSM), among other decorations.  There is no indication he 
was awarded a Purple Heart Medal or similar combat citation.  
His military occupational specialty (MOS) was an aircraft 
repairman.  His service personnel records indicate that he 
was on temporary duty for 15 days in March and April 1968 in 
South East Asia. 

The RO notified the veteran of both decisions and of his 
appellate rights in letters sent in February 1987 and March 
1988, respectively.  He did not appeal, however.  

Since the veteran did not timely appeal either of those RO 
decisions, they became final and binding on him based on the 
evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.200, 20.1103.  Furthermore, because he did 
not appeal those decisions, this, in turn, means there must 
be new and material evidence during the years since to reopen 
his claim and warrant further consideration of it on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the RO's February 1988 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  And if the 
Board finds that no such evidence has been submitted, the 
analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id., at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
However, when determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

Following issuance of the Hodge ruling, the Court articulated 
a three-step analysis for adjudicating claims based on new 
and material evidence:  first, VA must determine whether new 
and material evidence has been submitted according to the 
requirements of 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been submitted, immediately upon 
reopening the claim VA must determine whether, based upon all 
the evidence and presuming its credibility, the claim is 
well grounded pursuant to 38 U.S.C.A. § 5107(a); and third, 
if the claim is well grounded, VA may proceed to evaluate the 
merits of the claim after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc) and Winters v. West, 
12 Vet. App. 203 (1999) (en banc).  Since, however, the well-
grounded requirement has been totally eliminated by the 
Veterans Claims Assistance Act of 2000 (VCAA), the Board need 
only consider whether new and material evidence has been 
submitted to reopen the claim and, if so, may proceed 
directly to adjudicate it on the full merits assuming the 
VCAA notice and duty to assist requirements have been 
satisfied.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, 12 Vet. App. 1 (1998).



Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f) (2002); Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 
Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. 128, 
138 (1997); Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
diagnosis of PTSD must comply with the criteria set forth in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  See generally Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy," as established by 
recognized military combat citations or other official 
records  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); see 
Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996); Zarycki v. Brown, 6 Vet. App. 
91 (1993).  If VA determines the veteran engaged in combat 
with the enemy and his alleged stressor is combat-related, 
then his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible, and "consistent with the circumstances, conditions, 
or hardships of service." See 38 U.S.C.A. § 1154(b); 
38 C.F.R. 3.304(d); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki, 6 Vet. App. at 98.

In May 2000, the veteran filed a petition seeking to reopen 
his claim for service connection for PTSD.

In connection with his application to reopen, the Board notes 
that evidence submitted includes several medical records 
indicating the veteran suffers from PTSD stemming from 
incidents that occurred while he was in Vietnam.  
Specifically, he was discharged from a VA detoxification ward 
in September 2000 and entered an outpatient VA PTSD Clinical 
Team (PCT) program.  On intake assessment, he related that he 
had served with the 38th Tactical Airlift Squadron 
and believes he was in Vietnam in February 1968.  He stated 
that, in March 1968, he was sent to Kam Duc Special Forces 
Camp while it was being overrun by enemy forces and he was 
under enemy fire for the entire 6 days that he was at the 
camp.  He also reported that he continues to experience 
intrusive thoughts, hallucinatory flashbacks, hypervigilance, 
and suicidal thoughts due to his Vietnam experiences.  

This additional evidence, received since the RO last denied 
the claim in 1987 and 1988, is particularly significant and 
material as this is the first evidence of record diagnosing 
PTSD stemming from the veteran's claimed experiences in 
Vietnam.  Other previously considered VA records provided a 
diagnosis of PTSD, but without attributing the condition to 
an experience in service.  So there was legitimate reason to 
question whether the veteran had the condition due to his 
service in Vietnam.

Accordingly, the Board finds that new and material evidence 
has been submitted to reopen the claim of service connection 
for PTSD.

As briefly mentioned earlier, on November 9, 2000, the 
President signed into law the VCAA-which since has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The implementing regulations are 
found at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  Although § 3.156 was revised and contains a slightly 
different definition of what constitutes new and material 
evidence, this change only applies to petitions to reopen 
that were filed on or after August 29, 2001.  The veteran 
petitioned the RO to reopen his claim prior to that date, so 
his case was considered under the former regulation.  
This small difference in definition is inconsequential, 
though, because the Board is reopening his claim, regardless, 
and ordering further development of it before making a 
decision on the merits.  The provisions of the VCAA and the 
additional assistance the veteran will be afforded before 
deciding his claim on the merits will be discussed in greater 
detail in the REMAND portion of this decision.


ORDER

As new and material evidence has been received, the claim of 
service connection for PTSD is reopened.  The appeal is 
allowed to this extent, and this extent only, subject to the 
further development discussed below.


REMAND

Since new and material evidence has been received, VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  This includes 
obtaining all relevant records.

Although the veteran has received a diagnosis of PTSD 
stemming from his alleged Vietnam experiences, these 
experiences have not been verified.  The RO already has 
requested that he furnish a list of his claimed in-service 
stressor events, however, he failed to respond to that 
inquiry.  See, e.g., Wood v. Derwinski, 1 Vet. App. 190, 192-
93 (1991) (The duty to assist is not always a one-way 
street).

The veteran claims that he has PTSD as a result being wounded 
in Vietnam, becoming a prisoner of war (POW), and witnessing 
his airbase being over run by enemy troops with a large 
amount of casualties.  His service personnel and 
medical records do not show his becoming a POW or being 
wounded in combat.  The RO sent him a letter in June 2000 to 
provide him an opportunity to give a more detailed account of 
his stressors.  But he did not respond to that letter.  
However, he since has related these same alleged events to 
healthcare personnel.  So he should be provided another 
opportunity to give a detailed account of his purported 
stressors in service.

In remanding this case, to give him this additional 
opportunity, the Board also feels compelled to point out that 
he must accept some personal responsibility in the 
verification of his alleged stressors by providing the 
requested names, dates and places in question.  Asking this 
level of detail and information does not place an impossible 
or onerous task on him.  See Wood, 1 Vet. App. at 193.  And 
if he provides sufficient information to conduct a meaningful 
search, the RO must attempt to verify his alleged stressors, 
for example, by contacting the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) (formerly the U.S. Army & 
Joint Services Environmental Support Group (ESG)).  See VA 
Adjudication Procedure Manual, M21-1, Part III, 4.23 (Change 
41, July 12, 1995) - previously, M21-1, 6.04(e) (Change 150, 
Jan. 24, 1977).

The duty to assist also includes, when necessary to decide a 
case, an obligation to conduct a thorough and contemporaneous 
examination to obtain a medical opinion.  38 U.S.C.A. 
§ 5103A(d) (2002); see also Green v. Derwinski, 1 Vet. App. 
121 (1991).  If a verified stressor is obtained, the veteran 
should be scheduled for another PTSD examination to confirm 
whether he currently suffers from a current disability 
attributable to PTSD due to a verified stressor event in 
service or other disease or injury which was incurred in or 
aggravated by service.

Finally, in a decision very recently promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the United 
States Court of Appeals for the Federal Circuit invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
Federal Circuit Court made a conclusion similar to the one 
reached in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The Court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the veteran that, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Ask the veteran to identify all VA and non-VA 
health care providers that have treated him for a 
psychiatric disorder since service, the records of 
which are not already on file.  With his 
authorization, obtain records from each health care 
provider he identifies.

2.  Also ask the veteran to provide a 
detailed statement discussing his alleged 
stressful incidents in service or 
stressors which have been identified in 
connection with his claimed PTSD.  He 
should be informed of his personal 
responsibility and critical need to 
provide this information to support his 
claim.  This includes any helpful 
information pertaining to his becoming a 
POW or being wounded.  He also should be 
asked to provide any witness statements 
or other corroborating evidence.

3.  If it is determined the veteran did not engage 
in combat with the enemy in Vietnam, or that his 
alleged stressor is not combat related, then 
attempt to verify his purported stressors in 
service by all appropriate means.  This includes, 
if necessary, contacting the USASCRUR or other 
appropriate authority.

4.  Prepare a list of the stressors that were 
confirmed or, if applicable, those presumed to be 
credible if the veteran engaged in combat and his 
stressors are combat related.

5.  If there is proof of at least one stressor, 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion indicating 
whether it is at least as likely as not that he has 
PTSD due to that stressor(s).  Notify the examiner 
that only those stressors that were confirmed, or 
otherwise presumed confirmed, are to be considered.  
If PTSD is diagnosed, the examiner must specify 
what specific stressor was the basis of the 
diagnosis.  Also ask that he/she discuss the 
rationale for their medical opinion based on a 
review of the other relevant evidence in the claims 
file.

6.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied 
in accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

7.  Then readjudicate the veteran's claim 
for service connection for PTSD based on 
the additional evidence obtained.  If his 
claim continues to be denied, 
send him and his representative an 
appropriate supplemental statement of the 
case (SSOC) and give them an opportunity 
to respond.  

The case should then be returned to the Board, if otherwise 
in order.  The purposes of this REMAND are to further develop 
the record and to accord the veteran due process of law.  By 
this REMAND, the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the veteran until he is 
notified.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



